In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Queens County (Rotker, J.), entered June 14, 1983, which dismissed the writ. H Judgment affirmed, without costs or disbursements. 11 Petitioner was given 14 days’ notice of the date of the originally scheduled hearing, as required by section 259-i (subd 3, par [f], cl [iii]) of the Executive Law. The statute does not require that at least 14 days prior notice be given for a rescheduled or adjourned final parole revocation hearing (People ex rel. Haskins v Waters, 87 AD2d 657; see, also, People ex rel. Wentsley v Hammock, 89 AD2d 1058). II In addition, we note that an alleged denial of the statutory right to timely notice of a final parole revocation hearing is not subject to judicial review unless the parolee has first sought a determination of his claim at the final hearing (see People ex rel. Walker v New York State Bd. of Parole, 98 AD2d 33). Bracken, J. P., Niehoff, Rubin and Eiber, JJ., concur.